DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 July 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation " the leadframe wire” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It appears that the Applicant intended  write the claim to depend from claim 4 and therefore it will be read as such.
Claim 11 recites the limitation "the magnetic core” in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It appears that the Applicant intended to write “the inductor core layer” and the application will be read as such.

Claim 11 recites the limitation "the z-height of the magnetic core” in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim defines a limitation of “a z-height” but then assigns that value to three different elements: the inductor core layer, the inductor, and the magnetic core, making the limitation of “a z-height” unclear.  For clarity purposes, the claim can be amended to assign each limitation a “first,” “second,” and “third” z-height.
Claim 17 recites the limitation "the at least one inductor loop” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation was intended to read “at least one wire” and will be read as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being rejected by Edo et al. (U.S. 2004/0208032).
Regarding Claim 1, Edo et al. discloses a microelectronics package, comprising: 
a substrate comprising a first bondpad and a second bondpad over a dielectric (first bondpad 6a, second bondpad 3, dielectric 1/bottom of 19, Figures 1b and 5); 
an inductor comprising at least one wire extending over the dielectric, the at least one wire having a first end coupled to the first bondpad and a second end coupled to the second bondpad (wire 4, Figures 1b and 5); and 
an inductor core layer over the dielectric, the inductor core layer comprising a magnetic material, wherein at least a portion of the inductor extends within the inductor core layer (inductor core layer 19, inductor 4, Figure 5, Paragraph 61).
Regarding Claim 7, Edo et al. further discloses wherein the magnetic material comprises magnetic particles within an insulating non-magnetic matrix (Paragraphs 61 and 63).
Regarding Claim 8, Edo et al. discloses wherein the magnetic particles comprises at least one of iron, nickel, cobalt, manganese, molybdenum, lanthanide elements or actinide elements (Paragraph 64). 
Regarding Claim 9, Edo et al. discloses wherein the insulating non-magnetic matrix comprises at least one of an epoxy resin, polyamide resin, polyimide resin or a polysulfone resin (Paragraph 63).
Regarding Claim 11, Edo et al. further discloses wherein the inductor core layer extends to a z-height above the dielectric, and wherein at least a portion of the inductor extends through the inductor core layer at a z-height over the dielectric that is greater than one half of the z-height of the magnetic core (inductor core layer 19, inductor 4, dielectric 19/1, Figures 1b and 5. Please note that the term “z-height” without further specificity does not tie the measurement to a particular plane nor does it require it to be satisfied by the maximum height/thickness/width of that dimension).
Regarding Claim 12, Edo et al. discloses a system, comprising: 
a substrate comprising a first bondpad and a second bondpad over a dielectric (first bondpad 6a, second bondpad 3, dielectric layer 1/bottom of 19, Figure 1b and 5); 
an inductor comprising at least one wire extending over the dielectric, the at least one wire having a first end coupled to the first bondpad and a second end coupled to the second bondpad (inductor 4, Figures 1b and 5); and 
an inductor core layer over the dielectric, the inductor core layer comprising a magnetic material, wherein at least a portion of the inductor extends within the inductor core layer (inductor core layer 19, Figure 5); and 
a die coupled to the substrate, wherein the die is electrically coupled to the inductor 6b (die 11, Figure 2).
Regarding Claim 15, Edo et al. further discloses wherein the inductor comprises two or more adjacent wires comprising a first end and a second end, wherein the first end of the two or more adjacent wires are coupled together, and wherein the second end of the two or more adjacent wires are separate (wires 4 have first ends coupled together via wire 5 and are separate on second ends, Figures 1b and 2.  Please note that the claim language does not require the ends to be directly physically coupled to one another).
Regarding Claim 16, Edo et al. further discloses wherein the inductor comprises two or more wires, wherein the two or more wires are parallel to each other and wherein the two or more wires are coupled in electrical series (parallel wires 4 connected in series via wire 5, Figures 1b and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Edo et al. (U.S. 2004/0208032) as applied to claim 1 above, and further in view of Lee et al. (U.S. 6,775,901).
Regarding Claim 2, Edo et al. discloses the limitations of Claim 1 but does not explicitly disclose wherein a portion of the inductor is substantially parallel to the surface of the dielectric, wherein the first end and the second end of the wire comprise a bend toward the dielectric and wherein the first end is bonded to the first bondpad and the second end is bonded to the second bondpad. Lee et al. discloses a similar device wherein bonding wires are used as the inductor wire layers over a dielectric and connected to first and second bondpads (Lee et al., bonding wire 1, dielectric 11, bond pads 3, Figures 1 and 5), wherein a portion of the inductor is substantially parallel to the surface of the dielectric, wherein the first end and the second end of the wire comprise a bend toward the dielectric and wherein the first end is bonded to the first bondpad and the second end is bonded to the second bondpad (Lee et al., bonding wire 1, dielectric 11, bond pads 3, Figures 1 and 5). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a portion of the inductor substantially parallel to the surface of the dielectric, wherein the first end and the second end of the wire comprise a bend toward the dielectric and wherein the first end is bonded to the first bondpad and the second end is bonded to the second bondpad in Edo et al. in view of Lee et al. in order to minimize the effect of magnetic fields of nearby devices and reduce dielectric loss (Lee et al., Column 4, Lines 32-38).  Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “using bonding wires as inductors", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 3, Edo et al. discloses the limitations of Claim 1 but does not explicitly disclose wherein the inductor comprises a bondwire having substantially circular cross section, wherein the bondwire comprises a first end and a second end, wherein the first end and the second end have a metallurgical bond to the first bondpad and to the second bondpad, respectively, and wherein the first end is contiguous with the first bond pad and the second end is contiguous with the second bondpad. Lee et al. discloses a similar device wherein an inductor over a dielectric substrate comprises a bondwire having substantially circular cross section (Lee et al., inductor 1/5, bondpads 3, dielectric 11, bondwires 300/305, Figures 1, 5, and 24b), wherein the bondwire comprises a first end and a second end, wherein the first end and the second end have a metallurgical bond to the first bondpad and to the second bondpad, respectively, and wherein the first end is contiguous with the first bond pad and the second end is contiguous with the second bondpad (Lee et al., bond pads 332/334 or 322/330, bond wire 305 or 334, first end 351, second end 357, Figure 24b, Column 3, Lines 36-38 and Column 13, Lines 38-49). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the inductor to comprise a bondwire having substantially circular cross section, wherein the bondwire comprises a first end and a second end, wherein the first end and the second end have a metallurgical bond to the first bondpad and to the second bondpad, respectively, and wherein the first end is contiguous with the first bond pad and the second end is contiguous with the second bondpad in Edo et al. in view of Lee et al. in order to increase the Q-factor of the device, reduce parasitic capacitance, and simplify the manufacturing process (Lee et al., Column 13, Lines 50-60).
Regarding Claim 5, Edo et al. in view of Lee et al. further discloses wherein the bondwire comprises gold or copper (Lee et al., Column 3, Lines 36-43).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Edo et al. (U.S. 2004/0208032) as applied to claim 1 above, and further in view of Lotfi et al. (U.S. 8,701,272).
Regarding Claim 4, Edo et al. discloses the limitations of Claim 1 but does not explicitly disclose wherein the inductor comprises a leadframe wire having a substantially rectilinear cross section, wherein the leadframe wire has a first end and a second end, and wherein a first solder joint is between the first end and the first bondpad, and a second solder joint is between the second end and the second bondpad. Lotfi et al. discloses a similar device wherein the inductor comprises a leadframe wire having a substantially rectilinear cross section (Lotfi et al., leadframe wire 150, Figure 1) , wherein the leadframe wire has a first end and a second end, and wherein a first solder joint is between the first end and the first bondpad, and a second solder joint is between the second end and the second bondpad (Lotfi et al., leadframe wire 150, solder joint 160, Figure 1). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the inductor to comprise comprises a leadframe wire having a substantially rectilinear cross section, wherein the leadframe wire has a first end and a second end, and wherein a first solder joint is between the first end and the first bondpad, and a second solder joint is between the second end and the second bondpad in Edo et al. in view of Lotfi et al. in order to form a compact, efficient and high density power module that is manufacturable at high volume and with lower cost (Lotfi et al., Column 7, Lines 42-47).  Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “using soldered lead frame wires as inductors", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 6, Edo et al. in view of Lotfi et al. further discloses wherein the leadframe wire comprises copper (Lotfi et al., Column 7, Lines 65-67).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Edo et al. (U.S. 2004/0208032) as applied to claim 1 above.
Regarding Claim 10, Edo et al. discloses the limitations of Claim 1 but does not explicitly disclose wherein the magnetic material has a relative magnetic permeability of at least 5. They disclose that the substrate has a magnetic permeability of 100 (Edo et al., Paragraph 63) and that the magnetic material increases the inductance of the device (Edo et al., Paragraph 64).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to also form the magnetic material to have a relative magnetic permeability of at least 5 in Edo et al. in order to increase the inductance and improve the DC superposition characteristics of the device and to reduce the mounting area of the inductor (Edo et al., Paragraphs 64-65).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Edo et al. (U.S. 2004/0208032) as applied to claim 12 above, and further in view of Rusu et al. U.S. 2016/0372449).
Regarding Claim 13, Edo et al. discloses the limitations of Claim 12 but does not explicitly disclose wherein the die is a microprocessor having a power rail coupled to the at least one inductor. The disclose that the die is a micro-sized power chip having a power integrated circuit used to form a power converter (Edo et al., Column 4, Lines 18-25).  Rusu et al. discloses using a microprocessor die mounted over an inductor/power circuit formed over a substrate, said microprocessor being connected to power and therefore having a power rail (Rusu et al., microprocessor 100, inductor 110 formed on substrate 106, power rail 122, Figure 1, Paragraphs 17, 20, and 21). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a die over the inductor, wherein said die is a microprocessor having a power rail coupled to the at least one inductor in Edo et al. in view of Rusu et al. in order to improve performance, lower cost, and achieve high Q factor (Paragraphs 29, 40, and 41).  Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “using a microprocessor having a power rail in an inductor package", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Edo et al. (U.S. 2004/0208032) as applied to claim 12 above.
Regarding Claim 14, Edo et al. discloses the limitations of Claim 12 but does not explicitly disclose wherein the die comprises an integrated voltage regulator circuit, and wherein the at least one inductor is coupled to the integrated voltage regulator circuit. They disclose that the die comprises a power integrated circuit and that the inductor and die form a power converter (Edo et al., Column 4, Lines 18-25). The Examiner takes Official Notice of the fact that it was known in the art to form an integrated voltage regular circuit in a power chip that is part of a power converter so as to reduce device footprint and enhance device functionality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention form the die to comprise an integrated voltage regulator circuit, and wherein the at least one inductor is coupled to the integrated voltage regulator circuit in Edo et al. in order to reduce device footprint and enhance device functionality. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Edo et al. (U.S. 2004/0208032) as applied to claim 12 above, and further in view of Evans et al. (U.S. 5,543,773).
For the example of FIG. 3, the parallel bond wires are implemented on top of each other, such that self inductances are not exactly the same. At high frequency, the electrical signal will choose the lower inductance path and thus the quality factor may not exactly double. To mitigate this effect, parallel bond wires 118 can be placed side-by-side each other at substantially the same loop height. Another approach to increase the quality factor of the transformer is to increase the thickness or gauge of the bond wire (e.g., equal to or greater than 100 micrometers). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the inductor to comprise two or more adjacent wires comprising a first end and a second end, wherein the first end of the two or more adjacent wires are coupled together, and wherein the second end of the two or more adjacent wires are separate in Edo et al. in view of Evans et al. in order to form an operational inductor.
Regarding Claim 17, Edo et al. discloses the limitations of Claim 12 but does not explicitly disclose wherein the at least one inductor [wire] comprises two or more inductor loops, wherein the two or more inductor loops are adjacent to each other and wherein the two or more inductor loops are coupled in electrical parallel. Evans et al. discloses a similar device wherein inductor wires comprise two or more inductor loops adjacent to each other and coupled in electrical parallel (Evans et al., loops S, Figures 15a and 16a, Column 9, Lines 29-40).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the at least one inductor [wire] to comprise two or more inductor loops, wherein the two or more inductor loops are adjacent to each other and wherein the two or more inductor loops are coupled in electrical parallel in Edo et al. in view of Evans et al. in order to reduce resistance, optimize heat transfer, control stray magnetic fields, and to use material more effectively and (Evans et al., Column 2, Lines 60-64, Column 6, Lines 6-17, and Column 9, Lines 29-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891